Exhibit 10.22
 
 T         H         E
O H I O
STATE
UNIVERSITY
GIFT AGREEMENT
 
Date: April 18, 2008



The undersigned, Ommnimmune Corp., a Texas corporation (Donor), hereby enters
into the following commitment to The Ohio State University (University) to
contribute funds to The Ohio State University Foundation (Foundation) in the
amounts and upon the terms and conditions hereinafter set forth.
 
1.  
Amounts and Purposes of the Contribution



 Donor will contribute the sum of $1,000,000 to a current use fund to be used
for unrestricted research needs of Dr. Pravin Kaumaya in his work at The Ohio
State University.
 
2.  
Further Terms and Conditions of Contributions



 It is donor’s intention to fulfill the commitment outlined in paragraph 1.1 as
soon as the same can be accomplished after appropriate consideration of economic
circumstances and income tax implications, but donor will complete the
commitment no later than December 31, 2012 according to the payment schedule
below:
 

  $100,000  By June 30, 2008   $100,000      By December 31, 2008   $100,000  
By June 30, 2009   $100,000   By December 31, 2009   $100,000   By June 30, 2010
  $100,000 By December 31, 2010  
$100,000
By June 30, 2011

 
$100,000
By December 31, 2011

 
$100,000
By June 30, 2012

 
$100,000
By December 31, 2012

 
 
2.2
Contribution of donor may be in cash or in property with property valuations
mutually acceptable to donor and the University.

 
3.  
Commitment of the University



 
3.1
The University, in consideration of the contribution of Ommnimmune hereby makes
the following commitments which are subject to the approval and action of the
particular governing body or authority of the University which is appropriate to
such action.  If for any reason the donor does not contribute the commitment
made by donor in paragraph 1.1 hereof, the University is relieved of any
obligations under this section of this agreement.  And, if for any reason the
University does not get approvals form the governing body as specified above,
the donor is relieved of any further obligations under the terms of this
agreement.



 
3.2
Donor will be appropriately recognized for his/her gift in various publications
such as University Development’s quarterly newsletter or Giving Update, and in
appropriate publications produced by the OSU Medical Center.

 
 
3.3
Should Dr. Pravin Kaumaya vacate his research position at The Ohio State
University or abandons his research work while at The Ohio State University,
donor is not obligated to fulfill said commitment.



DONOR(S):

 

/s/ Harris A. Lichtenstein                                Harris A.
Lichtenstein            4/18/2008                       Signature     Print
Name            Date           ____________________________  
_____________________   _________________ Signature       Print Name        
Date           THE OHIO STATE UNIVERSITY MEDICAL CENTER:                   /s/
Wiley Souba                                               Wiley
Souba                           5/21/08                            Signature   
  Print Name     Date           THE OHIO STATE UNIVERSITY FOUNDATION:          
        /s/ Peter B. Weiler                                          Peter B.
Weiler                         5/30/08                            Signature   
Print Name          Date

 


Fund number: ___________
Prepared by: ____________
Reviewed: ______________



